Citation Nr: 9907539	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Y.G.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from March 1942 to 
November 1945 and from September 1948 to March 1965.  This 
appeal was before the Board of Veterans' Appeals (Board) from 
a rating action from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  By means of 
a decision dated in August 1997, the Board remanded this 
claim to the RO to schedule a hearing.  The case has been 
returned to the Board following a hearing before the 
undersigned.


FINDINGS OF FACT

1.  All evidence necessary for the correct disposition of the 
appellant's claim has been developed.

2.  The appellant suffers from bilateral tinnitus as a result 
of acoustic trauma in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that he was exposed to acoustic trauma 
in service, while flying B25's as a bomber pilot, and that as 
a result, he suffers from tinnitus.  He reports that this 
problem began in service; however, he did not report it as 
tinnitus, but as a hearing problem.  

The appellant's service records confirm that he was indeed a 
bomber pilot.  His service medical records do not show 
complaints of or a diagnosis of tinnitus.  However, hearing 
loss was noted in service.  The Board notes that he received 
service connection for bilateral hearing loss by means of a 
December 1966 rating action.  

The current medical evidence of record includes an 
audiological examination, dated in December 1993, which 
indicates that the appellant has been diagnosed with constant 
bilateral tinnitus.

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  When, after 
consideration of all the evidence and material of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107.

The Board, having considered the entire evidence and material 
of record, and giving due consideration to the doctrine of 
benefit of the doubt under 38 U.S.C.A. § 5107, finds that 
entitlement to service connection for tinnitus is warranted.  
As mentioned above, the appellant has reported exposure to 
acoustic trauma while on active duty as a bomber pilot.  
Service records confirm that he was in fact a bomber pilot in 
service and that he suffered from hearing loss.  Given 
evidence of inservice noise exposure and hearing loss, and 
given his testimony that he has been suffering from tinnitus 
since the noise exposure in service, the Board concludes that 
service connection is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


